Dunlap, P. J.
The supreme court of Ohio has announced, by syllabus to The Palace Hotel Co. v. Medart, 87 Ohio St., 130, that the common-law rule of liability upon the part of an innkeeper for the loss, of ordinary wearing apparel, left by a guest in his room, still exists in Ohio, notwithstanding the provisions of Section 5983, General Code. This conclusion, officially announced and sanctioned by the syllabus, is fully warranted and supported 'by the learned and searching opinion of Mr. Justice *225O’Hara, which ably presents the arguments and reasoning leading thereto. Little further need be added to show that this conclusion of the supreme court is decisive of the case at bar.
■ The only distinction, ably argued and contended for here, is that it is admitted that the plaintiff, the guest, kept possession of a key to the room during the day in which the apparel was taken from the room; but this admission is coupled with the undisputed evidence that such key was safely in his possession during the whole of the day during which he was wholly absent from the hotel, and in his possession when he returned to the hotel and opened his room and discovered and reported his loss, and that he had made a deposit of the value of the key with the innkeeper which was to be returned to him when he returned the key.
It is not claimed that he was not a guest, and it is admitted that there was at least one other key to the room in the possession of the innkeeper or his servants.
We hold, under the authority cited, that the evidence adduced was sufficient to make a prima facie case, and having made his prima facie case its sufficiency and the sufficiency of the defense were for the determination of the jury, whose verdict.must be conclusive.
We find no reversible error in the record of this case and the judgment will be affirmed.

Judgment affirmed.

Washburn and Vickery, JJ., concur.